Per Curiam,
The summons was returnable on July 1, 1895; the statement was filed on June 26, 1895, and was served on June 27, and judgment for want of an affidavit of defense was entered on July 15, It is argued that the case is distinguishable from Weig*165ley v. Teal, 125 Pa. 498, upon the ground that in the case cited judgment was not entered until more than fifteen days after the return day, but it cannot be distinguished from Newbold v. Pennock, 154 Pa. 591, which is on all fours.
Fifteen days and the return day having intervened between the service of the statement and the taking of judgment, the judgment was regular, and it is
Affirmed.